Citation Nr: 0408695	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  94-14 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including major depressive disorder with psychotic 
features.


REPRESENTATION

Appellant represented by:	Charles D. Hankey, Attorney-
at-law


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1956 to 
August 1958.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from a March 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 1996, the Board denied service connection for an 
acquired psychiatric disorder.  The appellant appealed the 
Board's decision to the U.S. Court of Appeals for Veterans 
Claims (Court).
 
While the case was pending before the Court, in January 1997, 
the veteran's attorney and a representative of the VA Office 
of General Counsel filed a Joint Motion for Remand and to 
Stay Proceedings.  In a January 1997 Order, the Court granted 
the motion, vacated the Board's April 1996 decision, and 
remanded the matter for readjudication. 

In October 1997, the matter was remanded to the RO for 
further development.  After obtaining medical records, the RO 
again denied the claim of service connection for an acquired 
psychiatric disorder.  In July 2000, the Board denied the 
claim.  The appellant appealed the Board's decision to the 
Court and in March 2001 a representative of the VA Office of 
General Counsel filed an Appellee's Unopposed Motion For 
Remand and To Stay Further Proceedings (Appelle's Motion).  A 
Court Order entered in April 2001 accepted the Appellee's 
Motion and vacated the Board's July 2000 decision and 
remanded the case for development and readjudication 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA).  

In January 2002, the Board again denied the claim of service 
connection for an acquired psychiatric disorder.  The veteran 
appealed the Board's decision to the Court.  While the case 
was pending before the Court, in October 2002, the veteran's 
attorney and a representative of the VA Office of General 
Counsel filed a Joint Motion for Remand and to Stay 
Proceedings for compliance with the VCAA.  The Court granted 
the motion, vacated the Board's January 2002 decision, and 
remanded the matter for readjudication consistent with the 
October 2002 Joint Motion.  

In July 2003, the Board remanded the matter to the RO for 
further development consistent with the VCAA.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  



FINDING OF FACT

The veteran has an acquired psychiatric disorder, including 
major depressive order with psychotic features, that was as 
likely as not incurred in service.



CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the veteran's 
acquired psychiatric disorder, including major depressive 
order with psychotic features, was incurred in active duty 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), is applicable to the pending case, an 
assessment of its application is not required as the Board is 
granting the veteran's claim of service connection.

I.  Facts

Service medical records show that the veteran was admitted 
twice for medical treatment following violent episodes where 
he attempted to jump out of a window.  The examiner noted 
that the veteran did not react to stimuli, did not remember 
the events, had a flat affect, and seemed very tense.  The 
examiner noted gross evidence of a thinking disorder, 
hostility, resentment and stubbornness.  The veteran was 
diagnosed as having passive-aggressive reaction, chronic, 
severe, manifested by schizoid traits, and passive 
obstructionism.

The veteran filed a claim of service connection for a 
"mental disorder" in September 1989.  A VA examination in 
July 1992 found that the veteran's thought processes were 
logical and sequential, and that there was no recent history 
of major depression.  The examiner diagnosed the veteran as 
having a personality disorder with schizoid features.

May 1993 private medical records from Dr. Tandy indicate that 
the veteran reported maladaptive behavior reactions since 
being discharged from the military.  The veteran described 
pent-up hostility and anger toward his supervisor at work.  
Dr. Tandy described that the veteran appeared "rather 
awkward and schizoid," he elaborated very little with his 
speech, and was clearly passive in nature.  Dr. Tandy stated 
that there was a high degree of passive/aggressive features 
along with some paranoid features and schizoid features.  In 
July 1993 Dr. Tandy noted that the veteran's behavior was 
about the same, very schizoid and passive/aggressive.  In 
August 1993 Dr. Tandy noted that the veteran experienced a 
lot of anxiety, agitation and ruminative thinking.  Dr. Tandy 
diagnosed the veteran as having mixed personality disorder 
with schizoid passive/aggressive and paranoid traits.

In December 1993, at a VA examination, the veteran reported 
that he had been hearing voices for the past two to three 
weeks.  The voices came from "outside of his head, and when 
he turns to see who is calling there is no one there."  The 
veteran reported that he had difficulty concentrating, could 
not remember the names of co-workers, and that he slept only 
two to three hours a night.  The examiner diagnosed the 
veteran as having depression with psychosis.

In February 1994 a Reconciliation of Diagnosis by a Board of 
Psychiatrists assessment noted that the veteran's prior 
symptomatic episodes in 1958 and 1977 coincided with marital 
problems.  He had heard the "Lord talk with me" in 1977.  
In the 12 to 18 months preceding the assessment, the veteran 
had increased stress, sleep problems, tiredness, difficulty 
concentrating, and memory difficulties.  The veteran had 
difficulty laughing or smiling and cried on several 
occasions.  His affect was restricted, and appeared rather 
repressed.  The veteran did not elicit signs of mania or 
psychosis.  The veteran was diagnosed as having major 
depression and alcohol dependence in remission.

Other private medical records from Dr. Gleckman reported that 
after reviewing the veteran's records and history, the 
veteran experienced schizophrenia, paranoid type, with inter-
episode full recovery at the time.  Particularly, there were 
depressive symptoms associated with the more acute 
exacerbations of the schizophrenic episodes.  The veteran 
acknowledged symptoms of auditory hallucinations and confused 
thoughts.  He had difficulty thinking with racing thoughts.  
Dr. Gleckman asserted that the triad difficulties of auditory 
hallucinations, significant sleep disturbances and increasing 
confusional thought suggested that the veteran might have 
experienced an exacerbation of a mild form of paranoid type 
schizophrenia.  

At a May 1998 VA examination the veteran reported having 
auditory hallucinations, which occurred anytime he felt 
stress.  The veteran's mood was nervous and he had increased 
crying spells.  The examiner diagnosed the veteran as having 
anxiety disorder.

A July 1998 VA examination indicated that the veteran's 
violent events in-service were immature reactions to a 
stressful situation; that the veteran appeared to have no 
continued psychiatric difficulties for 20 years after 
discharge; and that the intermittent periods of auditory 
hallucination seemed to worsen during periods of stress.  The 
examiner stated that the veteran seems to be suffering from 
depression with psychotic features versus a schizoaffective 
disorder.  The examiner agreed with the May 1998 examination 
that the veteran experienced an anxiety disorder, and felt 
that it was at least as likely as not that the earlier 
diagnosis in 1958 was not related to his current problems.

Finally, at a November 2003 examination, the veteran 
complained of feeling nervous and forgetful every day, 
problems with sleep onset, decreased energy, withdrawal from 
others, helplessness, hearing voices stating his name from an 
external source, and noted two occasions where had a visual 
hallucination.  He reported that the symptoms were 
significantly worse in stressful situations.  The examiner 
diagnosed the veteran as having major depressive disorder 
with psychotic features.  The examiner stated that it was 
difficult to discern at this time if it was at least as 
likely as not that these symptoms began during the veteran's 
military service or were related to it other than coincidence 
with other environmental stressors going at the time, 
primarily his relationship and abuse difficulties.  

II.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

Notwithstanding the foregoing, congenital or developmental 
defects such as personality disorders are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. 
§§ 3.303(c), 4.9 (2003); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990) (a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

III.  Analysis

The Board finds that service connection for a psychiatric 
disorder, most recently diagnosed as major depressive 
disorder with psychotic features, is warranted.  The 
diagnoses of the veteran's mental disorder differed over the 
years according to the given examiner.  The following, 
however, holds true between the various medical conclusions:  
The veteran's service medical records illustrate episodes of 
a mental disorder while in service, and the veteran has 
continued to report symptoms over the years.  The veteran's 
report of his symptoms remained generally consistent from 
examination to examination.

The most recent VA examiner in November 2003 declined to 
state that the veteran's current disorder did not begin 
during military service.  The Board finds this examination, 
because it was conducted specifically to address the etiology 
of the mental disorder, most probative.  See also Bloom v. 
West, 12 Vet. App. 185 (1999) (when conflicting medical 
reports, greater probative weight given to recent report 
because it includes review of old records).  The examination 
did not provide evidence that is against the veteran's claim.  
As set forth above, in claims for VA benefits, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Such 
a conclusion cannot be made in this case, and the veteran is 
entitled to the benefit of the doubt. 


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, including major depressive order with psychotic 
features, is granted.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



